Citation Nr: 0527999	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  97-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-operative lumbar 
laminectomy, L4-S1, currently evaluated as 60 percent 
disabling.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, with active duty for training from August 1960 to 
February 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities and continued the 60 
percent evaluation for the veteran's service connected lumbar 
disability on appeal.  Entitlement to TDIU was awarded 
pursuant to an April 2005 rating.  

The case was previously before the Board in December 1999 and 
August 2003, at which times it was remanded to afford the 
veteran a comprehensive medical examination and for 
additional development.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's back disability is manifested by subjective 
complaints of pain and limitation of motion; objective 
findings include muscle spasm, limitation of motion, and 
evidence of sciatic neuropathy and more nearly approximates 
pronounced intervertebral disc syndrome.

3.  The veteran did not have any incapacitating episodes 
during a 12-month period preceding the most recent 
examination, and evidence of ankylosis of the thoracolumbar 
spine is not of record.

4.  For the period between September 2002 and prior to 
January 22, 2003, the veteran's back disability manifested by 
a mild limitation of motion with bilateral sciatic nerve 
disability, secondary to radiculopathy in the lower 
extremities that is equivalent to no more than moderate 
incomplete paralysis of the sciatic nerves.

5.  For the period from January 22, 2003, the veteran's back 
disability manifested by a moderate limitation of motion with 
bilateral sciatic nerve disability, secondary to 
radiculopathy in the lower extremities that is equivalent to 
no more than moderately severe incomplete paralysis of the 
sciatic nerves.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for 
post-operative lumbar laminectomy, L4-S1, are met from 
January 22, 2003, but not earlier.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5289, 
5292, 5293 (2003) (prior to and from September 23, 2002), 
Diagnostic Codes 5242, 5243 (from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The Board also notes that the VCAA letter was sent to the 
veteran after to the RO's July 1995 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

However, in reviewing the AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision. As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration. 
See 38 C.F.R. § 20.1104.  

There is no "adverse determination" for the veteran to 
overcome.  Similarly, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the June 2002 VCAA notice letter provided to the 
veteran was not given prior to the first AOJ adjudication of 
the claim, the veteran was sent several "duty to assist" 
letters.  After the VCAA letter was sent, the case was 
readjudicated several times and Supplemental Statements of 
the Case were provided shortly thereafter to the veteran.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice. 

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the veteran, as is detailed below.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded a series of VA medical examinations 
conducted by a physicians who reviewed the veteran's claims 
folder and rendered relevant opinions.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review. 


The Merits of the Claim

The veteran contends that his service-connected back disorder 
is more disabling than is contemplated by the currently-
assigned rating.  The Board has carefully examined the record 
in light of the applicable law, in particular pertaining to a 
change in applicable rating criteria.  Having done so, the 
Board has determined that while an increase in the veteran's 
disability rating is not warranted for the period prior to 
the effective date of the amended rating criteria, the record 
supports the assignment of a 70 percent disability rating for 
the period beginning January 22, 2003.

The law provides that disability ratings are rendered upon 
the VA's Schedule for Rating Disabilities as set forth at 38 
C.F.R. Part 4.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity in civil occupations and the disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  The 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  While lost time from 
work related to a disability may enter into the evaluation, 
the rating schedule is "considered adequate to compensate 
for considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations conducted 
pursuant to VA's duty to assist the veteran in the 
development of his current claim - the examinations dated in 
March 2000 and January 2004.  The recent examinations are 
also relevant and adequate.  See Powell v. West, 13 Vet. App. 
31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

During the pendency of the veteran's claim, the applicable 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, Diagnostic Code 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Additionally, the remaining spinal regulations (those 
pertaining to evaluating general diseases and injuries of the 
spine) were amended effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The timing of these 
changes requires the Board to first consider the claim under 
the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Pursuant to a June 1979 BVA decision, it was determined that 
evaluation was more appropriate under Diagnostic Code 5293 
(intervertebral disc syndrome).  As reflected by the 
Supplemental Statement of the Case of April 2005, the RO has 
considered the disability under the amended regulations and 
previously had considered the former evaluation criteria.  It 
is also noted that arthritis has historically been regarded 
as a component of the service connected disability.  
The veteran was awarded Social Security disability benefits 
in June 1977.  The diagnosis supporting the award of 
disability benefits was status post lumbar laminectomy with 
residual left sciatica and paranoid schizophrenia.  The 
records associated with that determination have been 
associated with the claims file.

The veteran was afforded a VA spine examination in March 
2000.  The examination report accurately reflects a 
comprehensive review of the relevant evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995).

The examiner noted that the veteran sustained a lifting type 
injury in service and documented that he underwent an L4-S1 
lumbar laminectomy in 1973 for a herniated nucleus pulposus.  
In February 1985 he underwent a decompressive laminectomy at 
L4-5 with a foraminotomy of L5-S1 and effusion of L4 to S1 
using an iliac crest bone graft.  Records also were noted to 
indicate that he had previously been granted service 
connection for impotency secondary to the service-connected 
lumbar laminectomy.  In May 1998, he underwent a bipolar 
hemiarthroplasty of the right hip secondary to avascular 
necrosis of the right femoral head (Non service connected 
[hereinafter "NSC"]).  

The veteran reported to the examiner that he had chronic back 
pain and spasms.  Activities such as bending, lifting, 
twisting, or stooping would cause increased back pain, as did 
extended periods of sitting or standing.  The examiner noted 
that he could actually walk better than he could stand.  He 
described pain radiating into both legs down to the feet as 
well as numbness and tingling of both feet.  He claimed that 
his back "went out" in 1993 while he was in the bathtub and 
he fell and broke both of his arms.  

Clinical examination revealed a well-healed surgical scar in 
the midline of the back region.  There appeared to be mild 
muscle tightness or spasm.  There was tenderness to palpation 
over the lower left lumbar region.  On range of motion 
testing, he went from 10 degrees of flexion to 70 degrees of 
flexion.  He had 15 degrees of extension.  He had 20 degrees 
of right and left lateral bending.  He had 30 degrees of 
right and left lateral rotation.  Significantly, the veteran 
was noted to experience pain on all range of motion testing - 
particularly with lumbar extension.  While he could rise up 
on his heels and toes, he had poor ability to heel-and-toe 
walk.  He was able to squat by holding onto the examination 
table for support, but he demonstrated some difficulty with 
rising.  Reflexes were intact at the knees but the examiner 
was unable to obtain either ankle jerk.  

The diagnostic impression was that of a chronic low back 
syndrome with radiculopathy--status post service-connected 
L4-S1 laminectomy; status post decompressive laminectomy with 
L4-5 foraminotomies of L5-S1 and fusion from L4 to S1, using 
an iliac crest bone graft.  The examiner observed that pain 
could further limit the veteran's functional ability during 
flare-ups or with increased use.  

The examiner reported that although it was not feasible to 
attempt to express any of those in terms of additional 
limitation of motion to any degree of medical certainty, the 
veteran displayed pain on testing and likely some weakened 
movement as noted by difficulty with arising from a squatting 
position.  Also noted was some incoordination with attempts 
to heel-and-toe walk.  As far as the effect that his back 
would have on his ability to work, the examiner noted that 
any attempts at bending, lifting, twisting or stooping would 
be difficult, as would extended periods of sitting or 
standing.    

In January 2003 the veteran was seen for a consultation with 
physical therapy.  He reported difficulty getting in and out 
of the bathtub but that he could manage.  Disc disease L5-S1 
per X-ray was noted along with possible increasing signs of 
sciatica in the left leg.  In a May 2003 physical therapy 
report the veteran stated that he constantly took pain 
medication and that he continued to fall occasionally 
secondary to pain in his lower back and numbness into his 
lower extremities.  

The veteran was afforded a VA orthopedic examination in 
January 2004.  The C-file and the remand were available for 
review prior to the examination.  The physician conducting 
the examination was the same examiner who conducted the March 
2000 examination.  Shipwash, supra.

The examiner documented a history of chronic back pain and 
spasm aggravated by bending, lifting, twisting, and stooping.  
Extended periods of weight bearing were said to be 
bothersome.  The veteran reported pain and numbness as well 
as tingling into the legs down to the feet.  The veteran 
reported continuing back problems and that his condition had 
progressively worsened since the time of his last evaluation.  
The veteran reported that any movement was bothersome and 
that he was unable to do any lifting or carrying.  He 
continued to have pain with weight bearing.  The veteran 
described back pain episodes that lasted about a week and 
occurred about once every three weeks.  While he had sought 
medical attention within the past year, there was no 
prescribed bed rest but his doctor had prescribed physical 
therapy.  

Upon clinical examination, the veteran had pain radiating out 
of the back into the legs down to the feet.  There was no 
loss of bowel or bladder control noted.  The examiner noted 
the veteran carried a cane in his right hand, and he moved 
about slowly with a slight limp both with and without the 
cane.  Balance appeared precarious at times.  He was able to 
stand erect.  There was a well-healed surgical scar in the 
midline of the lower back region.  There was also a well-
healed surgical scar of the right hip secondary to prior hip 
surgery.  On range of motion testing, he had 40 degrees of 
flexion and zero degrees of extension.  He had 15 degrees of 
right and left lateral bending.  Balance was somewhat 
precarious on range of motion testing.  

The veteran expressed pain in all range of motion testing.  
On repetitive motion he had additional limitation to motion 
of 10 degrees with lumbar flexion.  Impression was a chronic 
low back syndrome with radiculopathy; status post service-
connected L4-S1 laminectomy; status post decompressive 
laminectomy at L4-5 with foraminotomies of L5-S1 and fusion 
from L4-S1 with iliac crest bone graft, with pain on all 
range of motion testing.  There was no additional limitation 
to motion of 10 degrees of lumbar flexion noted.  

The veteran described episodes of flare-up although he had 
not had any prescribed bed rest within the last year.  The 
examiner reported that it was not feasible to attempt to 
express flare-ups in terms of additional limitation of 
motion.  Intervertebral disc syndrome was considered to be 
present at L4-5 as well as L5-S1.  However, the effects from 
each spinal segment were not clearly distinct as those 
findings were intertwined.  The examiner additionally 
commented that the odds of the veteran returning to work to 
the work force and being able to maintain gainful employment 
were nonexistent.  

On January 22, 2004, the veteran was afforded a VA 
neurological examination to ascertain dysfunction relating to 
his lower back.  The veteran complained of loss of feeling in 
both legs and tingling and pain in his buttocks.  He had 
periodic muscle cramps in his legs which occurred day and 
night and disturbed his sleep.  He reported his balance was 
extremely poor and that he was using a walker or a quad cane.  
He reported falling on numerous occasions, sustaining some 
significant injuries in the form of fractures of both arms 
and knocking out of his front teeth.  He reported using 
various adaptive equipment in his home.  He denied 
incontinence of bowel or bladder although he did keep a 
urinal handy by his bedside at night.  

On neurological examination, the strength in both upper 
extremities appeared to be full and equal.  Deep tendon 
reflexes were brisk and symmetrical in the arms.  There was 
diffuse weakness in both lower extremities.  The ankle jerks 
were absent bilaterally as was the left knee jerk.  The right 
knee jerk was one plus.  No Babinski sign was present.  
Examination revealed marked impairment of position sense in 
both lower extremities, decreased vibratory sense to the 
ankles and decreased pinprick and light touch, most 
pronounced to the knee level, but diminished in both lower 
extremities and over the buttocks.  The gait was unsteady, 
and the patient ambulated cautiously with the use of a cane.  

The diagnostic impression was multilevel disc disease.  It 
was noted that the veteran's last lumbar radiographic study 
described effusion at L4-5 and some degree of 
spondylolisthesis at L3-4.  The examiner additionally 
commented that while it was somewhat difficult to separate 
neurologic versus orthopedic manifestations of the back 
problem, weakness, loss of reflexes and the sensory 
impairment were pronounced.  The veteran had multilevel 
disease and it was not possible to separate out one level 
from another given the length of time that has gone by.  
However, the examiner commented that the veteran had severe 
back problems resulting in leg weakness and numbness and 
marked instability of gait making him at a risk for frequent 
falls.  He is also in constant pain.  

A 60 percent evaluation has been in effect for the veteran's 
service connected lumbar spine disability at issue since June 
1985.  The record thus describes does not support an 
increased evaluation for the service-connected back 
disability, prior to the period beginning January 22, 2003.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  These 
regulations have not been amended.

Under the previous Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warrants a 50 percent 
evaluation, and favorable ankylosis warrants a 40 percent 
evaluation.  Slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation under 
Diagnostic Code 5292.  A 20 percent evaluation requires 
moderate limitation of motion; while a 40 percent evaluation, 
the highest given under this code, requires severe limitation 
of motion. 

Under the pre-amendment Diagnostic Code 5293, a 
noncompensable evaluation is warranted for postoperative, 
cured intervertebral disc syndrome.  A 10 percent evaluation 
is warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation is warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation may be assigned with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this code, requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

After reviewing the applicable pre-amendment criteria, and 
the reported objective findings and the subjective 
complaints, the Board is of the opinion that a 60 percent 
evaluation, but no more, for the veteran's lumbar spine 
disability is currently warranted.  Taken together, the on-
going complaints of pain and objective evidence of sciatic 
radiculopathy more nearly approximates a 60 percent rating 
under Diagnostic Code 5293.  As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology more nearly approximates pronounced 
intervertebral disc syndrome, warranting assignment of a 60 
percent rating.  Inasmuch as that diagnostic code 
contemplated neurologic as well as orthopedic manifestations, 
no additional consideration is warranted.
`
Based on the evidence of record, the objective findings of 
the veteran's lumbar spine disability do not warrant more 
than a 60 percent evaluation under any potentially applicable 
pre-amendment diagnostic code.  

In evaluating the lumbar spine disability, the Board notes 
that the recent clinical findings do not disclose that the 
veteran has a complete bony fixation of the lumbar spine; 
therefore, there is no basis on which to grant a higher 
evaluation under Diagnostic Code 5289.  Moreover, even if the 
veteran demonstrated unfavorable ankylosis of the lumbar 
spine, no higher than a 60 percent evaluation would be 
available under Diagnostic Code 5289.  Further, an evaluation 
higher than 60 percent is not available under either 
Diagnostic Code 5292 (limitation of motion) or Diagnostic 
Code 5295 (lumbosacral strain).  In addition, this rating 
contemplates any arthritis or arthritic changes that may be 
present.  Finally, the Board notes that a 60 percent 
evaluation is the highest evaluation available under DC 5293 
(intervertebral disc syndrome).  Therefore, there is no basis 
for an evaluation in excess of 60 percent under the pre-
amendment regulations.

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations, now found at 
Diagnostic Code 5235 to Diagnostic Code 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 

General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine . . .	100 

Unfavorable ankylosis of the entire 
thoracolumbar spine  . . . 50 

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine . . . 40 

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine . . . 30 

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis . . . 20 

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height . . . 10 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to 
the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is 
normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 5235 Vertebral 
fracture or dislocation 5236 Sacroiliac injury and 
weakness 5237 Lumbosacral or cervical strain 5238 
Spinal stenosis 5239 Spondylolisthesis or segmental 
instability 5240 Ankylosing spondylitis 5241 Spinal 
fusion 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003) 5243 Intervertebral disc 
syndrome

Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either under the General Rating 
Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities 
are combined under Sec. 4.25.

Under the revised formula for rating intervertebral disc 
syndrome based on incapacitating episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60 
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40 
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20 
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
exact length of time the veteran experiences painful 
symptomatology is unclear.  He alleges continuous back pain, 
but he also clearly experiences limited episodes of increased 
symptoms (flare-ups), self-described to occur with physical 
activity.  Regardless, the veteran's reported attacks of 
radicular pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  

The veteran has not reported that he experienced episodes of 
elevated radicular symptoms which lasted for more than a few 
days in duration, nor did he indicate that he was prescribed 
bed rest for these attacks.  Certainly, the evidence of 
record does not indicate that he has experienced 
incapacitating attacks of intervertebral disc syndrome.  In 
fact, as noted above, bed rest had not been prescribed by a 
physician, as reported on the most recent VA examination.  

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are, effective from September 2003, rated 
under the General Rating Formula for Diseases and Injuries 
of the Spine.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform some 
measure of range of motion testing of the disabled spine.  As 
such clearly establishes that ankylosis is not present, the 
criteria set forth in the Diagnostic Code pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating.

Clinical findings reflect a worsening of the service 
connected disability as of the January 2004 examinations.  
However, based on outpatient treatment records, the RO has 
already accepted January 2003 to reflect the disability's 
increase in severity and awarded entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities from that time.  Prior 
to that period, the disability was most comprehensively 
described in the March 2000 examination.  For the period 
between September 2002, the effective date of the revised 
criteria for IVDS, and January 2003, the veteran was shown to 
have retained nearly 2/3 full range of motion.  Under the 
circumstances, the disability manifestations correspond to 
and reflect at most a slight disablement, on the basis of 
orthopedic symptomatology alone, considering that the 
criteria set forth under Diagnostic Code 5292, which would 
warrant a 10 percent evaluation.

According to the revised evaluation criteria, the neurologic 
manifestations are next to be evaluated.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case" and involves consideration of 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In rating disability 
involving injury to the peripheral nerves and their 
residuals, attention is to be given to the site and character 
of injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscular atrophy.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

In the instant case, pursuant to the applicable regulations, 
separate ratings are assigned for each leg individually.  
Because both legs are involved, the ratings should then be 
combined.  38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 
8520.  As the analyses of the rating for both legs are quite 
similar for all practical purposes, they will be discussed 
together.

Applying those criteria, the examinations of the lower 
extremities prior to January 2003 have consistently 
demonstrated the presence of most reflexes but what was 
characterized as "likely some weakened movement" and "some 
incoordination."  The the lower extremity sciatica symptoms 
are compatible with an incomplete paralysis of the sciatic 
nerve that is at most moderate in degree for the period prior 
to January 2003.  Accordingly, the Board concludes that 
separate 20 percent ratings for the neurologic manifestation 
of lower extremity sciatica due to IVDS are warranted as 
analogous to neuralgia of the sciatic nerve under Diagnostic 
Code 8720.  

However, the record shows no evidence of organic changes, 
such as muscle atrophy, trophic changes, etc., which would 
warrant a higher rating.  Combining the separate 20 percent 
ratings for neurologic manifestations with the 10 percent 
rating for orthopedic symptomatology for the period prior to 
January 2003 would not be more beneficial to the veteran 
inasmuch as the resulting rating would be less than the 60 
percent rating assigned under the former diagnostic criteria.  

Nevertheless, the clinical findings from the January 2003 
physical therapy record and the January 2004 examinations 
together have been accepted to reflect a worsening of the 
disability at issue.  At that time, the veteran demonstrated 
a more limited range of motion, which corresponds to at most 
a 20 percent disablement, on the basis of orthopedic 
symptomatology alone.  According to the January 2004 
examination, the veteran demonstrated approximately 50 
percent of the range of motion, which corresponds to a 
moderate or 20 percent rating in accordance with Diagnostic 
Code 5292 for the period between January 2003 and September 
2003 (when the general criteria for evaluation of spine 
disorders took effect) or a 20 percent evaluation under the 
revised general criteria, in accordance with the criteria 
previously set forth above. 

The veteran's sciatica symptoms of the lower extremities has 
demonstrated intermittent sciatica symptoms and marked 
impairment of position sense in both lower extremities, 
decreased vibratory sense to the ankles and decreased 
pinprick and light touch, most pronounced to the knee level, 
but diminished in both lower extremities and over the 
buttocks.  The preponderance of the evidence still 
demonstrated no additional neurologic dysfunction, such as 
muscle atrophy or loss of bladder control, etc.  In the 
absence of marked muscle atrophy, the maximum disability 
evaluation for neurological compromise of the bilateral 
sciatic nerves is 40 percent for each lower extremity.  

The veteran's only compensable service-connected disability 
is his back condition.  After combining the separate 40 
percent evaluations for neurologic components and 20 percent 
rating for the orthopedic component under 38 C.F.R. § 4.25, 
the veteran would be entitled to a total 70 percent schedular 
rating.  The effective date of that evaluation would extend 
to January 22, 2003, the effective date of the physical 
therapy treatment record reflecting an increase in severity 
of the veteran's back condition.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record that there has been 
any necessary inpatient care.  Considering further that the 
disability in this instance is at the lower boundary of the 
assigned evaluation level and that these ratings span even 
more extensive injuries than are involved here, the Board 
regards the assigned rating as adequate to also embrace the 
veteran's pain and any limitation of motion involved here.  
38 C.F.R. §§ 4.40 and 4.55; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to a 70 percent evaluation for post-operative 
lumbar laminectomy, L4-S1, effective from January 22, 2003 is 
granted, subject to the provisions governing the award of 
monetary benefits. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


